Citation Nr: 1535924	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, to include from January 1995 to October 1995, November 2004 to December 2005, and September 2007 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a November 2007 rating decision, the RO denied service connection for hepatitis C, PTSD, and a bilateral ear condition.  

In September 2009, the Board remanded the November 2007 rating decision claims for a hearing before a member of the Board.  

In March 2010, the Veteran testified only as to the issues entitlement to service connection for hepatitis C, PTSD, and the ears (stemming from the November 2007 rating decision only) during a video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned VLJ granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  

In July 2010, the Board noted the withdrawal of the claim for service connection for residuals of a left ear disorder, and remanded the claims for service connection for PTSD, hepatitis C, and residuals of a right ear disorder to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

In an April 2012 rating decision, the RO granted service connection for a right ear disorder, namely chronic serous otitis media of the right ear, with a noncompensable rating (effective December 14, 2005) and PTSD, with a 30 percent disability rating (effective December 14, 2005) and a 50 percent disability rating (effective October 13, 2010).  That rating decision was a full grant of the benefits sought with respect to those issues.  As such, the issues stemming from the November 2007 rating decision are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

In a July 2012 decision, the Board denied service connection for hepatitis C.  The Veteran appealed the Board's denial of service connection for hepatitis C to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In April 2014, the Board remanded the issue of entitlement to service connection for hepatitis C to RO for further development.  In December 2014, the RO furnished the Veteran a supplemental statement of the case, and the matter concerning the appeal of this discrete issue is once again before the Board.

In a letter dated May 13, 2015, the Veteran's representative requested a 90-day extension to submit evidence, beginning from the date the Board provides a copy of the Veteran's updated claims file.  A May 16, 2015 letter documents that VA provided the requested evidence at that time.  On June 17, 2015, the undersigned granted the 90-day extension from May 13, 2015.  The Board notes that 90 days from the date that VA provided the requested records (May 16, 2015) would still be after the date of this decision.  The Veteran's representative has not submitted any additional evidence.  

Meanwhile, in a facsimile dated July 30, 2015, the Veteran's representative requested an additional 90-day extension to review the updated claims file, as he "was only recently provided with a copy of the requested updated claims file and adequate time is needed to properly represent the claimant and submit evidence and/or argument".  As noted above, the Veteran's representative has had 90 days to review the Veteran's updated claims file from when VA provided him such information - May 16, 2015.  The Board further notes that the attorney represented the Veteran in the above-mentioned May 2013 joint motion for remand and thus should not be wholly unfamiliar with the Veteran's claim.  The Board does not find that good cause has been shown for an additional 90-day extension.  The Board finds that this matter is ready for a decision.


FINDING OF FACT

The weight of the most probative evidence of record does not support a finding that the Veteran has hepatitis C due to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered  the Veteran's service treatment records as well as post-service records, to include VA and Reserve service treatment records requested in the July 2010 Board Remand, and private treatment records.  The Veteran has not identified any additional, pertinent, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran submitted some Social Security Administration (SSA) evaluations in July 2014.  Such records, however, do not indicate that other SSA records would be relevant to the Veteran's hepatitis C claim.  In addition to a mental health evaluation, the Veteran also submitted a December 2013 evaluation for physical disability.  At that time, the examiner did not note that hepatitis C was one of the disabilities being considered for SSA purposes to determine whether the Veteran was able to work, despite listing numerous other physical disorders.  Furthermore, neither the Veteran, nor his attorney, has indicated that such records would be relevant to the hepatitis C claim.  Therefore, the Board finds that the Veteran was not prejudiced by VA's failure to obtain SSA records, and that VA has met its duty to assist the Veteran in obtaining relevant records.

Additionally, in compliance with the July 2010 and April 2014 Board remands, the AOJ has obtained additional VA examinations to consider the Veteran's claim.  The Veteran has undergone VA examinations in February 2007, October 2010, and May 2014 (with a December 2014 addendum medical opinion of record).  The VA examiners provided specific findings referable to the Veteran's alleged hepatitis C sufficient to for the Board to adjudicate such claim, to specifically include the Veteran's claim of hepatitis C exposure from inoculation by air gun (in the December 2014 addendum opinion), referenced in the May 2013 Joint Motion for Remand.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, sufficient evidence is of record to make a determination on this matter.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in March 2010, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2010 hearing, the undersigned noted the issues then on appeal.  Additionally, testimony regarding the Veteran's in-service experiences, to include air gun inoculation and exposure to blood, as well as, experiencing fatigue in Iraq.  He clearly alleged that the air gun exposure during his initial basic training or alternatively his fatigue in Iraq were the cause of or indicative of his developing hepatitis C from service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's Remands.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

To the extent that there has been any insufficiency as to the duty to notify or assist, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his attorney have not indicated there is any outstanding evidence relevant to this claim.  As previously noted, the Veteran's attorney has been provided the full 90 days requested to provide additional evidence since this matter has been returned to the Board, but the attorney has provided no additional evidence.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Hepatitis C Claim

The Veteran contends that he developed hepatitis C during his first period of active duty (January 1995 to October 1995), due to inoculations from air guns, and exposure to blood from such inoculations.  (March 2010 Board hearing).  He has alternatively claimed that during his second period of active service (November 2004 to December 2005) he was exposed to blood in automobiles while working with vehicles in Iraq.  (May 2014 VA examination).

A.  Applicable Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The Board notes that the Veteran's active duty periods of service occurred from January 1995 to October 1995, November 2004 to December 2005, and September 2007 to April 2008.  The Veteran has not claimed that his hepatitis C developed in a period other than active duty.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

B.  Background and Analysis

The service treatment records show no complaint of, or treatment for, hepatitis C. The service records show that the Veteran was administered immunizations for his active service, to include during basic training, but fail to show that the Veteran suffered from any complications or reported any concerns with respect to the administration of the immunizations.  

VA medical records document that the Veteran received an initial diagnosis of hepatitis C in 2006.  A February 2006 VA viral hepatitis clinic consult note recorded the initial physician assessment of the disorder.  It documented that the Veteran was first tested for hepatitis C in January 2006.  The provider noted that the Veteran had risk factors of drug use, three tattoos, and Iraq combat (November 2004 to December 2005).  The physician noted that the Veteran reported daily marijuana and weekend cocaine use prior to 1988.  The physician diagnosed the Veteran with chronic hepatitis C.   

Subsequent VA medical records document treatment for hepatitis C, to include a liver biopsy (March 2006) and treatment for active virus (June 2006 through December 2006 VA medical records) with medication (July 2006 and October 2006 VA pharmacist pharmacotherapy notes), and ultimately that the treatment had been successful (December 2009 VA medical record).

As such, there is no dispute that the Veteran had hepatitis C during the appeal period and is currently status post successful hepatitis C treatment.  However, the Board finds that the most probative evidence of record does not support finding that such hepatitis C developed due to service.

A November 2012 STATEMENT OF MEDICAL EXAMINATION AND DUTY STATUS (MEDICAL STATEMENT) is the positive medical evidence of record to directly address the etiology of the Veteran's hepatitis C.  The statement is unclear as to whether the person who signed the statement is a medical professional; however, giving the Veteran the benefit of the doubt, the Board will consider the statement as if the signer were a medical professional.  That individual reported that "[d]uring soldier tour in IRAQ 2004-2005 soldier had migraine headache, feverish, cold sweats, soldier was helping wounded soldiers after a blasting. . . effected by the wounded soldier which lead to the HEP C."  However, this same statement contains no discussion of the particulars of this Veteran's prior medical history, including his exposure to other risk factors, or of the clinical data contained in the 2006 liver biopsy that is consistent with longstanding chronic infection existing well prior to November 2004.

The November 2012 MEDICAL STATEMENT is in contrast to the other relevant medical evidence of record, including the March 2007, October 2010 and May 2014 (with a December 2014 addendum) VA examinations.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the VA examinations are of greater probative value than the November 2012 MEDICAL STATEMENT.  Such examinations included medical record review, as well as, more in-depth explanations as to how each opinion was reached.  The examiners also noted consideration of medical evidence not indicated by the November 2012 MEDICAL STATEMENT provider, to include the Veteran's report of air gun inoculations (December 2014 VA examination addendum).  All such medical opinions were consistent in finding that the Veteran's hepatitis C developed due to illicit drug use, which were years prior to his service in Iraq.

The March 2007 VA examiner noted that the Veteran had pre-service risk factors of cocaine use.  That VA examiner also noted that the March 2006 VA biopsy showed a degree of fibrosis consistent with longstanding chronic infection well prior to November 2004.  Such a medical finding is in direct contrast to the November 2012 MEDICAL STATEMENT finding that the Veteran's hepatitis C developed in 2004 to 2005, and is based on a tissue study used to diagnose and identify the onset of chronic infection.  The March 2007 VA examiner based that finding on objective medical evidence of record, which the November 2012 MEDICAL STATEMENT provider does not appear to have considered.  As such, the Board finds that the March 2007 VA examiner's finding as to how long the Veteran has had hepatitis C is more probative than the finding by the November 2012 MEDICAL STATEMENT provider.

Furthermore, an October 2010 VA examiner noted that the Veteran denied intravenous drug use, blood transfusion, and high risk sexual activity.  The VA examiner diagnosed the Veteran with hepatitis C, status post successful interferon treatment.  The examiner opined that the hepatitis C was less likely due to service, but rather due to pre-service cocaine use and possible other illicit drug use.

Additionally, the May 2014 VA examiner noted consideration of the Veteran's reported exposure to blood from working on vehicles of injured soldiers while in Iraq.  The Veteran denied other risk factors.  However, following examination of the Veteran and review of the medical evidence, the VA examiner opined that the Veteran's history of past cocaine use, especially chronic use, posed a higher risk factor than exposure to blood and blood products, which only posed some slight risk.

In December 2014, the May 2014 VA examiner also noted that the Veteran reported a risk factor of vaccine inoculation during service.  The examiner found, however, that the Veteran's intranasal cocaine use, indicated in the claims file, is the more likely risk factor for the hepatitis C infection.  The examiner explained that "[g]un inoculation although poses a very slight risk of infection (1 % CHANCE ) in the presence of cocaine use which poses a bigger risk is LESs [sic.] likely the cause of his hepatitis C."

The other evidence of record is the Veteran's personal opinion that he developed hepatitis C from active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has observed symptoms such as fatigue in 2005, the similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  The diagnosis and etiology of hepatitis C are not within the ordinary knowledge of a lay person.  Furthermore, the March 2007 VA examiner specifically noted that the objective medical evidence revealed that hepatitis C had an onset prior to 2004, based on the findings of the 2006 liver biopsy.  

In contrast, the VA examiners provided competent and probative medical opinions of record, with consideration of the particulars of this Veteran's medical history, his risks factors, and diagnostic test and study, in their reports. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above, as opposed to the more conclusory finding of the November 2012 MEDICAL STATEMENT.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns greater probative value and persuasive value to those opinions provided by the VA examiners.  

The Board notes that the Veteran has attempted to dispute the finding that he previously had used cocaine.  In a January 2014 statement, a Psy.D. with the VA medical center (VAMC) in Brooklyn reported that there was no reason to believe that the Veteran used intravenous needles for drugs, which was consistent with the record.  In a January 2014 statement, a LCSW reported that the Veteran had been with Recovery Services from January 2012 to August 2013, and during that time, he had a negative toxicology and had not reported a history of intravenous drug use.  Also, in January 2014, the Veteran's wife provided a lay statement, wherein she attested to knowing the Veteran for 14 years and did not know of any intravenous or other drug use.

The Board, however, finds that such evidence as to the Veteran's cocaine use are of little significance to the current claim, because such statements are outside the scope of the affiants' competency.  In the February 2006 VA viral hepatitis clinic consult note, the Veteran reported daily marijuana and weekend cocaine use prior to 1988.  Such drug use occurred prior to the January 2012 to August 2013 treatment with Recovery Services, and also prior to the time the Veteran's wife knew him.  Furthermore, to the extent that the Veteran, and other statement providers, have denied intravenous drug use, the Board notes that the VA examiners have not tied the Veteran's hepatitis C to intravenous drug use; rather they tied it to intranasal cocaine use, which would not necessarily be used intravenously or through needles.  As such, even if the Board found that the Veteran did not take drugs intravenously through needles, the use of cocaine intranasally still remains a viable risk factor leading to the cause of his hepatitis C.

Furthermore, the Veteran himself reported to the February 2006 VA medical provider that prior to 1988 he had daily marijuana and weekend cocaine use.  The Veteran provided this report of pre-service drug use while actively seeking medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran's current statements made in connection with his pending claim for VA benefits are inconsistent with the contemporaneous evidence of record.

The Veteran has also claimed that during basic training in 1994, presumably after his exposure to air gun inoculation, a civilian medical provider informed him that he could not give blood due to having hepatitis B.  In this regard, the Veteran has been provided ample opportunity through VA's duty to assist to produce the purported medical evidence from such a provider, which he has not.  Thus, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).

Additionally, to the extent that the Veteran may be implying that hepatitis C would have been discovered prior to his different periods of active service had it existed at such times, the Board notes that even after the Veteran received a diagnosis of and treatment for hepatitis C in 2006, he served in another period of active duty, from September 2007 to April 2008.  Indeed, the Board notes that around his last period of active service (September 2007 to April 2008); the Veteran specifically denied having ever had hepatitis C, despite a diagnosis of and months of treatment for hepatitis C in 2006.  (September 2007 report of medical history, June 2008 JRC Immunization Screening Questionnaire).  Furthermore, even when the Veteran finally reported a history of hepatitis C (March 2008 and May 2009 JRC Immunization Screening Questionnaires) and hepatitis or jaundice (July 2009 dental questionnaire), there is no indication that follow-up on such reports were made by the military.  As such, there is no indication that hepatitis C would have necessarily been identified prior to or been a bar to active service.  

Furthermore, to the extent that the Veteran is raising the presumption of soundness to support finding that he did not have hepatitis C prior to any periods of active duty prior to 2006, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (emphasis added). 

The Board notes that no examiner has directly addressed the question of the presumption of soundness attaching to each period of active service.  However, each VA examiner has found that the Veteran's current hepatitis C did not develop due to service.  All the examiners, including those that considered the Veteran's claimed risk factors of air gun inoculation and blood exposure, determined that the Veteran's hepatitis C was most likely caused by cocaine use.  

Generally speaking, compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

As such, even if the Veteran were to be presumed to have been sound and not have hepatitis C prior to his first two periods of active duty, service connection would not be warranted as the most probative medical evidence of record has established that it was due to the Veteran's own willful misconduct - his cocaine use.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for hepatitis C is denied.  



ORDER

Service connection for hepatitis C is denied.



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


